       Case 1:21-mj-01841-UA Document 38 Filed 06/21/21 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - X
                                  :
UNITED STATES OF AMERICA          :
                                  :
     - v. -                       :          Order of Continuance
                                  :          21 MJ 1841
FIROZ AHAMMAD,                    :
                                  :
               Defendant.         :
                                  :
- - - - - - - - - - - - - - - - - X

     Upon the application of the United States of America and the

affirmation   of   Thomas   John   Wright,   Assistant    United      States

Attorney for the Southern District of New York, it is found that

FIROZ AHAMMAD, the defendant, was charged with violations of Title

18, United States Code, Sections 371, 545, and 2 in a complaint

dated February 17, 2021;

     It is further found that the defendant was presented before

The Honorable Katharine H. Parker, United States Magistrate Judge

for the Southern District of New York, on February 18, 2021, and

was ordered released on conditions with a preliminary hearing set

for March 22, 2021;

     It is further found that The Honorable Kevin Nathaniel Fox,

United States Magistrate Judge for the Southern District of New

York, on March 22, 2021 ordered a continuance pursuant to 18 U.S.C.

§ 3161(h)(7)(A) until April 21, 2021;

     It is further found that The Honorable James L. Cott, United

States Magistrate Judge for the Southern District of New York, on
        Case 1:21-mj-01841-UA Document 38 Filed 06/21/21 Page 2 of 6



April   21,   2021   ordered   a   continuance   pursuant   to   18    U.S.C.

§ 3161(h)(7)(A) until May 21, 2021;

     It is further found that The Honorable Robert W. Lehrburger,

United States Magistrate Judge for the Southern District of New

York, on May 21, 2021 ordered a continuance pursuant to 18 U.S.C.

§ 3161(h)(7)(A) until June 21, 2021;

     It is further found that Zachary Taylor, Esq., who represents

the defendant, and Assistant United States Attorney Thomas John

Wright have been engaged in, and are continuing, discussions

concerning a possible pre-trial disposition of this case;

     It is further found that the Government has requested a

continuance of 30 days to engage in further discussions with

defense counsel about the pre-trial disposition of this case and

that the defendant, through his counsel, has consented that such

a continuance may be granted for that purpose and has specifically

waived his right to be charged in an indictment or information for

an additional 30 days; and

     It is further found that the granting of such a continuance

best serves the ends of justice and outweighs the best interests

of the public and the defendant in a speedy trial; and therefore

it is

     ORDERED that the request for a continuance pursuant to 18

U.S.C. ' 3161(h)(7)(A) is hereby granted until July 21, 2021, and


                                      2
         Case 1:21-mj-01841-UA Document 38 Filed 06/21/21 Page 3 of 6



that a copy of this Order and the affirmation of Assistant United

States Attorney Thomas John Wright be served on this date on

counsel for the defendant by the United States Attorney’s Office.


Dated:      New York, New York
            June 21, 2021


                              __________________________________
                              THE HONORABLE STEWART D. AARON
                              UNITED STATES MAGISTRATE JUDGE




                                      3
       Case 1:21-mj-01841-UA Document 38 Filed 06/21/21 Page 4 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - X
                                  :
UNITED STATES OF AMERICA          :
                                  :
     - v. -                       :         Affirmation in Support of
                                  :         Application for Order of
                                  :         Continuance
                                  :         21 MJ 1841
FIROZ AHAMMAD,                    :
                                  :
               Defendant.         :
                                  :
- - - - - - - - - - - - - - - - - X

State of New York                      )
County of New York                     ) ss.:
Southern District of New York          )

     Thomas John Wright, pursuant to Title 28, United States Code,

Section 1746, hereby declares under penalty of perjury:

     1.   I am an Assistant United States Attorney in the Office

of Audrey Strauss, Acting United States Attorney for the Southern

District of New York.    I submit this affirmation in support of an

application for an order of continuance of the time within which

an indictment or information would otherwise have to be filed,

pursuant to 18 U.S.C. ' 3161(h)(7)(A).

     2.   FIROZ AHAMMAD, the defendant, was charged in a complaint

dated February 17, 2021, with violating Title 18, United States

Code, Sections 371, 545 and 2.       The defendant was arrested on or

about February 18, 2021, and was presented in accordance with

Federal Rule of Criminal Procedure 5 before the Honorable Katharine
       Case 1:21-mj-01841-UA Document 38 Filed 06/21/21 Page 5 of 6



H. Parker, United States Magistrate Judge, in the Southern District

of New York on February 18, 2021.            The defendant was ordered

released with conditions.

     3.   At the initial presentment on February 18, 2021, Zachary

Taylor, counsel to the defendant, consented to a waiver of his

client’s right pursuant to Rule 5.1 of the Federal Rules of

Criminal Procedure to a preliminary hearing within 21 days of the

initial appearance.    Accordingly, under the Speedy Trial Act, the

Government initially has until March 22, 2021, within which to

file an indictment or information.

     4.   Thereafter,      with   the   consent   of   Mr.     Taylor,   the

Government     requested   a   continuance    pursuant    to    18    U.S.C.

' 3161(h)(7)(A) until April 21, 2021, which the Honorable Kevin

Nathaniel Fox, United States Magistrate Judge for the Southern

District of New York, granted.

     5.      Thereafter,   with   the   consent   of   Mr.     Taylor,   the

Government     requested   a   continuance    pursuant    to    18    U.S.C.

' 3161(h)(7)(A) until May 21, 2021, which the Honorable James L.

Cott, United States Magistrate Judge for the Southern District of

New York, granted.

     6.      Thereafter,   with   the   consent   of   Mr.     Taylor,   the

Government     requested   a   continuance    pursuant    to    18    U.S.C.

' 3161(h)(7)(A) until June 21, 2021, which the Honorable Robert W.


                                    2
           Case 1:21-mj-01841-UA Document 38 Filed 06/21/21 Page 6 of 6



Lehrburger,      United     States   Magistrate    Judge     for   the   Southern

District of New York, granted.

      7.      In the interim, Mr. Taylor and I have had discussions

regarding a possible pre-trial disposition of this case on multiple

occasions, beginning on February 18, 2021 and continuing to the

present.      The discussions have not completed, and Mr. Taylor and

I   plan    to   continue    the   discussions    but   do   not   anticipate   a

resolution to them before the deadline under the Speedy Trial Act

expires on June 21, 2021.

      8.      Therefore, the Government is requesting a continuance

until July 21, 2021, to continue the foregoing discussions and

reach a pre-trial disposition of this matter.                  Mr. Taylor most

recently consented to this request on or about June 16, 2021.

      9.      For the reasons stated above, the ends of justice served

by the granting of the requested continuance outweigh the best

interests of the public and the defendant in a speedy trial.


Dated:        New York, New York
              June 21, 2021



                                      __________________________________
                                      THOMAS JOHN WRIGHT
                                      ASSISTANT UNITED STATES ATTORNEY
                                      (212) 637-2295




                                        3
